PER CURIAM.
The trial court revoked the appellant’s probation on the basis that he was in possession of cocaine, possession of a firearm, and committed a strong-arm robbery. Other than the violation for possession of a firearm, the violation was based only on *1082hearsay testimony, and this was not sufficient. Davis v. State, 510 So.2d 1247 (Fla. 1st DCA 1987); Wallace v. State, 440 So.2d 58 (Fla. 4th DCA 1983); Combs v. State, 351 So.2d 1103 (Fla. 4th DCA 1977). However, one of the grounds for violation being properly established, we affirm the order revoking probation. Casana v. State, 546 So.2d 794 (Fla. 3d DCA 1989); Underwood v. State, 455 So.2d 1133 (Fla. 2d DCA 1984); Gadson v. State, 368 So.2d 429 (Fla. 2d DCA 1979); Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).